Fourth Court of Appeals
                                 San Antonio, Texas
                                        March 4, 2014

                                    No. 04-13-00720-CV

                                    Marilyn STEWART,
                                         Appellant

                                              v.

                             THE CITY OF SAN ANTONIO,
                                      Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-09344
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby DENIED. Appellant's
brief is due March 12, 2014.




                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court